SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

499
CA 12-01124
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


TRG ADVISORS, INC., FORMERLY KNOWN AS P&A
FINANCIAL SECURITIES, INC., TOUCHSTONE
RETIREMENT GROUP, LLC, TOUCHSTONE-TRPC, LLC,
R.J. WATSON, INC. AND CANDYCE WATSON, AS
TRUSTEE OF R.J. WATSON, INC. 401 (K) PLAN,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

P&A RETIREMENT PLAN SERVICES, INC., P&A
ADMINISTRATIVE SERVICES, INC., MICHAEL A.
RIZZO AND JOSEPH PRISELAC, JR.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (JOSEPH E. ZDARSKY OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

MATTAR, D’AGOSTINO & GOTTLIEB, LLP, BUFFALO (LAWRENCE J. MATTAR OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 9, 2012. The order, insofar as appealed
from, denied in part the motion of plaintiffs for a preliminary
injunction.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on January 23, 2013, and filed in the Erie
County Clerk’s Office on January 29, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court